Case: 19-40228      Document: 00515332736         Page: 1    Date Filed: 03/04/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                      Fifth Circuit

                                                                                FILED
                                                                             March 4, 2020
                                    No. 19-40228
                                  Summary Calendar                           Lyle W. Cayce
                                                                                  Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.


JOSE LUIS FLORES-FLORES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:18-CR-452-1


Before CLEMENT, ELROD, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Jose Luis Flores-Flores appeals his conviction and sentence for illegal
reentry, arguing that the district court abused its discretion by denying his
motion to withdraw his guilty plea. We review for abuse of discretion. United
States v. McKnight, 570 F.3d 641, 645 (5th Cir. 2009). In evaluating the denial
of a motion to withdraw a guilty plea, we consider the totality of circumstances,



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-40228    Document: 00515332736     Page: 2   Date Filed: 03/04/2020


                                 No. 19-40228

including the seven factors enumerated in United States v. Carr, 740 F.2d 339,
343-44 (5th Cir. 1984).
      The record supports the district court’s denial of Flores-Flores’s motion
based on its consideration of the Carr factors. In particular, Flores-Flores
waited more than 105 days after the entry of his guilty plea to file his motion
to withdraw, a fact that weighs against him. See United States v. Thomas, 13
F.3d 151, 153 (5th Cir. 1994). Flores-Flores also admitted in the district court
that he received close assistance of counsel and that his guilty plea was
knowing and voluntary. Finally, the district court was in the best position to
determine the effects of a delay on the court’s time and resources. See Carr,
740 F.2d at 345-46.
      Accordingly, Flores-Flores has failed to demonstrate that the district
court abused its discretion by denying his motion to withdraw his guilty plea.
      The judgment of the district court is AFFIRMED.




                                       2